DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on December 11, 2020.  As directed by the amendment, Claims 1-5, 11-12, 14-18, 22-23, 26-27, and 33 have been amended.  By Examiner’s Amendment, Claim 7 and 26 are canceled.  Claims 1-6, 8-18, 21-25, 27, 29-31, and 33 are allowable over the prior art.
Regarding the Office Action filed September 16, 2020:
The claims do not invoke 35 USC 112(f).  Therefore, those invocations have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  See Examiner’s Amendment and Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Paul Bowen on March 24, 2021.

The application has been amended as follows: 
REPLACE “baffles configured” with --baffles is configured-- (Claim 1, Line 20).
CANCEL Claim 7
REPLACE “flexible adapted” with --flexible and is adapted-- (Claim 12, Line 2).
ADD --via the flow of air at the continuously positive pressure-- after “pressurised” (Claim 21, Line 2).
ADD --via the flow of air at the continuously positive pressure-- after “allow pressurisation” (Claim 24, Line 2).
CANCEL Claim 26

Reasons for Allowance
Claims 1-6, 8-18, 21-25, 27, 29-31, and 33 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a patient interface for sealed delivery of a flow of air at a continuously positive pressure; the patience interface comprising: a cushion assembly defining a plenum 
Several prior art similar to the claimed invention are discussed below.
Stinton (US 2014/0190476) discusses an outer periphery of a facemask with seal members.  Although Stinton provides an oral-nasal mask (Stinton: 41, Fig 6) for reducing the dead space within the device, the device of Stinton does not only surround the patient’s nose and mouth since it goes around the patient’s forehead also (Stinton: Fig 6).  The dead space being excluded from the main volume is the space above the patient’s nose (Stinton: above 41 and below 42, Fig 6).  Modifying the device to be smaller would drastically affect the operation of the device and would go against the purpose of the device since it requires a user to wear a hood.  Therefore, Stinton doesn’t disclose the claimed invention of Claim 1.
Sher et al. (US 2009/0159084) discusses a ventilation system for providing gas in two different pressures, one pressure for nose and one pressure for mouth.  Sher does not disclose the main volume being in direct fluid communication with the entrance of the patient’s nares, entrance of the patient’s mouth, and a gas washout vent.  Because the nasal and oral chambers 
Thornton (US 2007/0006879) discusses a multi-chamber mask with a shell and a partition.  Although Thornton does disclose a movable flap or baffle (Thornton: 106, Figs 2A, 3E, and 3F), it does not separate a main volume from a deadspace volume since the separate chambers of the device are in direct fluid communication with the nares and mouth of the patient which have gas exchange (Thornton: 108 and 110, Fig 2A).  Additionally, the oral chamber has an opening to exhale air (Thornton: 114, Fig 2A).  Furthermore, the main volume is formed by the partition and when the partition is in place, the main volume is not in direct fluid communication with the entrance of the patient’s nares, entrance of the patient’s mouth, and a gas washout vent (Thornton: 108, 110, and 106, Figs 2A, 3E, and 3F).  The partition is what separates the nasal and oral chambers of the device.  It would be unreasonable to relocate the partition to another area of the device since the partition was specifically made to separate the nasal and oral chambers of the device.  Lastly, the layers of the device of Thornton that contact the patient’s face are pressed against and are allowed to conform to the facial surface of the patient (Thornton: paragraph 0024), substantially eliminating the presence of a deadspace volume of any sort.  Therefore, Thornton doesn’t disclose the claimed invention of Claim 1.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        


/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773